

116 S3897 IS: Protecting Europe’s Energy Security Clarification Act of 2020
U.S. Senate
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3897IN THE SENATE OF THE UNITED STATESJune 4, 2020Mr. Cruz (for himself, Mrs. Shaheen, Mr. Barrasso, Mr. Cotton, and Mr. Johnson) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo clarify and expand sanctions applicable with respect to the construction of the Nord Stream 2 or TurkStream pipeline projects.1.Short titleThis Act may be cited as the Protecting Europe’s Energy Security Clarification Act of 2020.2.Clarification and expansion of sanctions relating to construction of Nord Stream 2 or TurkStream pipeline projects(a)In generalSubsection (a)(1) of section 7503 of the Protecting Europe’s Energy Security Act of 2019 (title LXXV of Public Law 116–92) is amended—(1)in subparagraph (A), by inserting or pipe-laying activities after pipe-laying; and (2)in subparagraph (B)—(A)in clause (i)—(i)by striking sold, leased, or provided and inserting facilitated selling, leasing, or providing; and(ii)by striking ; or and inserting a semicolon;(B)in clause (ii), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(iii)provided underwriting services or insurance or reinsurance for those vessels;(iv)provided services or facilities for technology upgrades or installation of welding equipment for, or retrofitting or tethering of, those vessels; or(v)provided services for the testing, inspection, or certification necessary for, or associated with the operation of, the Nord Stream 2 pipeline..(b)DefinitionsSubsection (i) of such section is amended—(1)by redesignating paragraph (5) as paragraph (6); and(2)by inserting after paragraph (4) the following:(5)Pipe-laying activitiesThe term pipe-laying activities means activities that facilitate pipe-laying, including site preparation, trenching, surveying, placing rocks, stringing, bending, welding, coating, lowering of pipe, and backfilling..(c)Effective date(1)In generalThe amendments made by this section take effect on the date of the enactment of the Protecting Europe’s Energy Security Act of 2019.(2)Report requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, shall submit to the appropriate congressional committees, as defined in subsection (i) of section 7503 of the Protecting Europe’s Energy Security Act of 2019, a report on the matters required by subsection (a) of that section, as amended by this section, for the period beginning on the date of the enactment of that Act and ending on the date on which the report is submitted.